UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4222


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIUS LAMONT GALLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:07-cr-00036-F-1)


Submitted:   November 7, 2012             Decided:   November 16, 2012


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorgelina E. Araneda, ARANEDA LAW FIRM, P.C., Raleigh, North
Carolina, for Appellant.     Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Yvonne V. Watford-McKinney,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darius    Lamont       Galloway        was      convicted    by       a    jury   of

possession with intent to distribute at least five but less than

fifty grams of cocaine, in violation of 21 U.S.C. § 841(a)(1)

(2006)    (Count      One);    possession           of    a   firearm     by    a    felon,     in

violation of 18 U.S.C. §§ 922(g)(1), 924 (2006) (Count Two); and

possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c) (2006) (Count Three).

The district court sentenced Galloway as a career offender to a

total sentence of 360 months’ imprisonment.                            In Galloway’s prior

appeal, we affirmed his convictions, vacated his sentence, and

remanded for resentencing in light of United States v. Simmons,

649   F.3d    237     (4th    Cir.    2011)         (en    banc).       United       States     v.

Galloway, 459 F. App’x 232 (4th Cir. 2011) (No. 09-4843), cert.

denied, 132 S. Ct. 2699 (2012).

              On     remand,         the    district            court      held          Galloway

accountable for 4.5 ounces of cocaine, 50.1 grams of crack, and

63.1 grams of marijuana.                   The court sentenced Galloway to a

within-Guidelines sentence of 110 months’ imprisonment on Counts

One and Two concurrent, followed by a consecutive sentence of

sixty    months’      imprisonment         on   Count         Three,    yielding         a   total

amended      sentence    of     170     months’           imprisonment.             On   appeal,

Galloway argues that the district court erroneously relied upon

acquitted          conduct     in      determining             the       drug        quantities

                                                2
attributable       to    him    for    sentencing        purposes.          In    addition,

Galloway contends that the Government failed to establish the

drug     quantities       for    purposes          of    relevant         conduct       by     a

preponderance of the evidence.

            We review a sentence for procedural and substantive

reasonableness, applying an abuse of discretion standard.                                Gall

v. United States, 552 U.S. 38, 41 (2007).                            In determining the

procedural reasonableness of a sentence, we consider whether the

district court properly calculated the Guidelines range, treated

the Guidelines as advisory, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

and sufficiently explained the selected sentence.                                 Gall, 552

U.S. at 51.

            We reject Galloway’s argument that the district court

erroneously    considered         acquitted         conduct         in   determining         his

advisory Guidelines range.              The Sentencing Guidelines require a

sentencing court to consider relevant conduct in calculating a

defendant’s advisory Guidelines range, including “all acts and

omissions . . . that were part of the same course of conduct or

common    scheme    or    plan    as    the       offense      of    conviction.”        U.S.

Sentencing     Guidelines        Manual       (“USSG”)         § 1B1.3(a)(2)        (2011);

United    States    v.    Hayes,       322    F.3d      792,    802      (4th    Cir.   2003)

(noting that a “court has no discretion to disregard relevant

conduct” when calculating offense level).                           The sentencing court

                                              3
is    not     “bound       by     the     evidence       presented        at     trial       when

determining       drug      quantity      or    other     relevant       conduct,”       United

States v. Young, 609 F.3d 348, 357 (4th Cir. 2010), and may

“consider acquitted conduct in establishing drug amounts for the

purpose of sentencing, so long as the amounts are established by

a preponderance of the evidence.”                       United States v. Perry, 560

F.3d 246, 258 (4th Cir. 2009).

              Galloway next asserts that the Government failed to

establish        the      drug        quantities        attributed       to      him     by     a

preponderance of the evidence.                       We review the district court’s

calculation of the quantity of drugs attributable to a defendant

for   sentencing          purposes       for    clear    error.         United    States      v.

Fullilove,       388      F.3d    104,    106    (4th    Cir.     2004).         Clear    error

occurs      “when,     although        there    is    evidence     to    support       it,    the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.”                                  United

States v. Harvey, 532 F.3d 326, 336 (4th Cir. 2008) (citation

and   internal       quotation         marks    omitted).         In    calculating          drug

amounts for sentencing purposes, “a sentencing court may give

weight      to    any      relevant        information         before      it,     including

uncorroborated            hearsay,       provided       that     the     information          has

sufficient       indicia         of   reliability       to     support     its    accuracy.”

United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010).

Our    review        of     the       record     confirms       that      the     Government

                                                4
established the relevant drug quantities by a preponderance of

the evidence.

            We therefore affirm the district court’s judgment.            We

deny Galloway’s pro se motion for leave to file a supplemental

brief.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5